EXHIBITE
[FILED: NEW YORK COUNTY                    CLERK        09/16/2019            05:41         p@                   INDEX NO. 109749/2009
NYSCEF DOC. NO. 1643                                                                                   RECEIVED NYSCEF:              09/16/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
           ORL Y GENGER, in her individual capacity and
                                                                              Index No.: 109749/09
           on behalf of the Orly Genger 1993 Trust (both in
           its individual capacity and on behalf of D & K
           Limited Partnership),                                              Hon. Barbara Jaffe

                                           Plaintiff,
                                                                              Motion Sequence No. 65
                                    - against-

           DALIA GENGER, SAGI GENGER, LEAH
           FANG, D & K GP LLC, and TPR INVESTMENT
           ASSOCIATES, INC.,

                                           Defendants.



              MEMORANDUM OF LAW IN SUPPORT OF THE BANKRUPTCY TRUSTEE'S
              MOTION TO REARGUE AND SEVER THE CLAIM AGAINST DALIA GENGER

                  Ron Satija, as Trustee of the estate created by the Chapter 7 bankruptcy of Orly Genger

         pending in the United States Bankruptcy Court for the Western District of Texas (the "Bankruptcy

          Trustee" or "Trustee"), by and through undersigned counsel, submits this memorandum of law in

          support of the Bankruptcy Trustee's motion by order to show cause (1) to reargue and rescind the

          Court's August 9,2019 Order (NYSCEF Doc. No. 1635) (the "Order"), which mistakenly

          dismissed this action in its entirety despite the fact that plaintiff s fraud claim against defendant

         Dalia Genger ("Dalia") has not yet been adjudicated or otherwise disposed and (2) to sever

         plaintiff s cause of action against Dalia so that this fraud claim against that defendant may be

                                                                                     1
          adjudicated, upon removal, in the federal bankruptcy proceeding.




          1 Submitted herewith is the Affirmation of Andrew R. Kurland, dated September   16,2019   (the "Kurland Affirm.").   The
          exhibits referenced herein are attached to the Kurland Affirm.




                                                               1 of 5
IFILED: NEW YORK           COUNTY       CLERK       09/16/2019           05:41 pij                  INDEX NO. 109749/2009
NYSCEF DOC. NO. 1643                                                                        RECEIVED NYSCEF:        09/16/2019




                                            PRELThflNARYSTATEMENT

                  This is the second time the Court has dismissed this action in its entirety by overlooking the

          still-pending unadjudicated claim against Dalia. The last time, the Court reinstated the action as a

          clerical matter after Orly brought the oversight to the Court's attention. See NYSCEF Doc. Nos.

          1586-87. This time, plaintiff Orly Genger cannot act on her own because, in the meantime, she filed

          for bankruptcy before the United States Bankruptcy Court for the Western District of Texas. Upon

          learning that the entire action had been disposed, including Orly's fraud claim against Dalia - which

         both Dalia and the Appellate Division agree is still pending - the Bankruptcy Trustee in that

         proceeding retained the undersigned counsel for purposes of seeking the relief sought herein. See

         Kurland Affmn. Ex. A (Trustee Ron Satija Letter dated Sept. 16,2019).

                  Because the remaining fraud claim in this action against Dalia (the Fourth Cause of Action

          in the operative complaint) is a potential asset ofOrly's   bankruptcy estate and the Order dismissing

         the action in its entirety overlooked the still-pending and undecided claim against Dalia, the Trustee

         requests that the Court grant reargument to rescind the Order and reinstate that claim. Further, the

          Trustee seeks an order severing this claim so that, upon removal, the claim may be transferred to the

         Bankruptcy Court despite and during the pendency of the New York appeals on the other claims.

         I.       Reargument of the Order is Warranted

                  A motion to reargue shall be "based upon matters of fact or law allegedly overlooked or

         misapprehended     by the court," and is timely made within thirty days after notice of entry of the

          order at issue. CPLR 2221( d). Here, this motion is timely because Sagi filed the notice of entry of

         the Order on August 16, 2019. On the merits, re-argument is warranted because, when the Court

          ordered the action to be disposed in its entirety, the Court overlooked the fact that the claim against

         Dalia has not been decided on the merits or otherwise disposed.




                                                              2

                                                           2 of 5
(FILED: NEW YORK COUNTY                   CLERK      09/16/2019          05:41 pij                  INDEX NO. 109749/2009
NYSCEF DOC. NO. 1643                                                                        RECEIVED NYSCEF:       09/16/2019




                     On August 9,2019, the Court entered the Order which directed the Clerk of the Court to

         mark this action as disposed. A true and correct copy of the Order is attached to the Kurland

         Affirm. as Exhibit B. The Order states, in full:

                            As this matter was disposed of on June 6, 2019, the Clerk is hereby
                            ORDERED to mark this action as disposed.

         Ex. B. The Order refers to the Court's Decision and Order, dated June 6, 2019, on Motion

          Sequence No. 64 (NYSCEF Doc. No. 1630), which is plaintiffs          motion to reargue and to renew an

         earlier decision of Court concerning the amount of damages plaintiff is entitled to on the separate

         claims against Sagi Genger, TPR Investment Associates, Inc., and D&K GP LLC, which are set

         forth as the First, Seventh, and Eighth Causes of Action in the pleadings.     Plaintiff prevailed on

         those claims on summary judgment in 2016, as unanimously affirmed by the Appellate Division.

          Orly Genger v. Dalia Genger, 2016 WL 1407903 (Sup. Ct. Apr. 8,2016), cff'd 147 A.D.3d 443 (lst

         Dep't 2017).

                     Neither the June 6, 2019 order concerning damages nor the 2016 decision awarding plaintiff

          summary judgment determined Orly's fraud claim against Dalia, which was set forth as a separate

          cause of action (the Fourth Cause of Action). The 2016 decision and the June 6 Order did not

          involve, much less decide, the Fourth Cause of Action.

                     Dalia herself has acknowledged that this claim against her is outstanding and yet to be

          decided.     In an appeal involving a prejudgment attachment in this action, Dalia argued, and the

         Appellate Division ruled, that plaintiffs    showing of likelihood of success on the merits of the

          claims as against defendants Sagi Genger, D&K GP LLC and TPR Investment Associates, Inc. was

          separate from and did not involve the still pending claim for fraud as against Dalia. See Kurland

         Affirm. Ex. C (Dalia App. Br. at 10) and Ex. D at 41-43 (Appellate Division decision, noting the




                                                               3

                                                            3 of 5
[FILED: NEW YORK             COUNTY       CLERK       09/16/2019          05:41 pij                   INDEX NO. 109749/2009
NYSCEF DOC. NO. 1643                                                                          RECEIVED NYSCEF:        09/16/2019




          still-pending "claim in this action that seeks a money judgment against Dalia ... is the fourth, for

          fraud").

                     Because this claim has not yet been adjudicated - nor has Orly had a full and fair

          opportunity to be heard on this claim - dismissal of the claim in directing the clerk of court to

          dispose of the action in its entirety is clear error. Because the claim against Dalia was overlooked,

          re-argument should be granted pursuant to CPLR 2221 (d) and upon reconsideration the Order as to

          the Fourth Cause of Action should be rescinded.

          ll.        The Fraud ClaimAgainst Dalia Should Be Severed

                     Severance is also warranted here. Section 603 of the CPLR provides:      "In furtherance of

          convenience or to avoid prejudice, the court may order a severance of claims, or may order a

          separate trial of any claim, or of any separate issue." Severance of the claim against Dalia, while the

          other claims in this action are pending appeal, best serves judicial economy and the convenience of

          the parties, as well as the bankruptcy estate, and will avoid prejudice to the parties.

                      The fraud claim is separate from the other claims, which involve separate defendants.

          Those other claims have already been decided on their merits and an appeal concerning the decision

          on those claims is pending. The outcome of the appeal on those separate claims will have no impact

          on the claim against Dalia, which should proceed independently.

                     Moreover, severing the fraud claim against Dalia will facilitate the efficient adjudication of

          this remaining claim. Severance will enable the adjudication of this claim to move forward despite

          the pending appeal. It will also facilitate removal of this portion of the action to the Bankruptcy

          Court. It is in the best interests of the bankruptcy estate and its creditors to resolve this remaining

          claim expeditiously and in a forum that involves those creditors. See Ex. A. Severance and

         removal, moreover, best serves the interests of judicial economy. The Trustee intends to




                                                                4

                                                             4 of 5
[FILED: NEW YORK COUNTY                 CLERK      09/16/2019          05:41 pij                   INDEX NO. 109749/2009
NYSCEF DOC. NO. 1643                                                                       RECEIVED NYSCEF: 09/16/2019




          consolidate Orly's multiple claims against Dalia in one proceeding, including Orly's pending

          Surrogate's Court claims against Dalia for breach of fiduciary duty and removal as trustee ofthe

          Orly Genger 1993 Trust. Such consolidation is obviously more efficient than the parties continuing

          to pursue the various claims against Dalia in disparate courts in piecemeal fashion.

                   Finally, removal will obviously be convenient for the Court, which may then dispose of the

          action in its entirety pending decision on the appeal on the other claims.

                                                        CONCLUSION

                   For the foregoing reasons, the Bankruptcy Trustee respectfully requests that this Court grant

          the motion to reargue and direct the clerk to revive the action, and then sever the fraud claim against

          Dalia so that it can be separately pursued.




          Dated:    New York, New York
                    September 16, 2019


                                                            /s/ Michael Paul Bowen
                                                            Michael Paul Bowen




                                                             5

                                                           5 of   5
